Citation Nr: 0600418	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a left foot disorder, 
claimed as secondary to a service connected right foot 
disorder.

Entitlement to an increased rating for a right ankle scar, 
currently evaluated as 10 percent disabling.

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from November 1990 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a left foot disorder.  It also 
denied entitlement to compensable ratings for a scar of the 
right ankle and bilateral hearing loss.  A June 2005 decision 
granted an increased rating of 10 percent for a scar of the 
right ankle.

In October 2003, the Board remanded the claims for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed left foot disorder.

3.  The veteran is currently in receipt of the maximum rating 
available for a scar involving the right ankle under the 
applicable rating criteria.

4.  At a May 2005 VA examination the veteran exhibited Level 
I hearing bilaterally.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
service, nor was it incurred secondary to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  A scar of the right ankle is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2005).

3.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in June 2005, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Left Foot Disorder

Factual Background

Service medical records indicate that the veteran injured his 
right foot in January 1991.  Service medical records do not 
contain references to complaints, findings or treatment 
associated with the left foot.

A July 1992 rating decision granted service connection for a 
right foot disorder.  The veteran has claimed that his left 
foot disorder is secondary to his service-connected right 
foot disorder.

A November 1994 VA x-ray of the left foot was interpreted as 
showing a hallux valgus deformity of the first metatarsal 
phalangeal joint without degenerative or cystic changes.  The 
x-ray was otherwise noted to be normal.

A July 1998 VA x-ray of the left foot was interpreted as 
showing no acute injury.

The Board remanded the claim in October 2003 with 
instructions to schedule the veteran for a VA examination to 
evaluate his left foot disorder.

A June 2004 VA examination report noted that the veteran 
complained of pain in his left foot.  On examination, there 
was full range of motion in the left foot.  An x-ray of the 
left foot, taken in conjunction with the examination, was 
interpreted as showing no obvious pathology.  The examiner 
noted that the veteran's service connected right foot 
disorder has contributed to his "left foot discomfort."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Court of has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the clinical evidence indicates that the 
veteran does not have a currently diagnosed left foot 
disorder for which service connection may be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).  The June 2004 
VA examination report noted complaints of left foot pain.  An 
x-ray taken in conjunction with the VA examination was 
interpreted as showing no obvious pathology.  The examiner 
did attribute the veteran's "left foot discomfort" to his 
service-connected right foot disorder.  However, the Board 
notes that pain or discomfort is not, of itself, a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(unless a veteran suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  Accordingly, 
in the absence of a currently diagnosed disorder, service 
connection for a left foot disorder is denied.


III.  Increased Rating for a Scar of the Right Ankle

Factual Background

Service medical records indicate that the veteran's right 
foot disorder was surgically corrected in 1992.  The surgery 
resulted in a 3 inch scar.  An April 1999 rating decision 
granted service connection for a scar of the right ankle and 
assigned an initial noncompensable rating.

The Board remanded the claim in October 2003 with 
instructions to schedule the veteran for a VA examination to 
evaluate his scar of the right ankle.

A June 2004 VA examination report noted that the claims 
folder was reviewed.  The veteran reported a recurrent rash 
on the right ankle scar, which was also tender to touch.  On 
examination, there was a 1 and 3/4 inch long scar with 
negligible width, which was hypopigmented, depressed and 
tender to touch.  There was no adherence to underlying tissue 
and no ulceration.  It was superficial with no inflammation, 
no keloid, no edema, and no induration.  There was no 
limitation of motion imposed by the scar.

Criteria

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800.  These criteria became effective August 30, 
2002. See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Where 
the law or regulations changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  VAOPGCPREC 7-2003 (November 19. 2003).

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002). Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002). 
Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003).

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003). An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Id. at Note 1. A 
superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note 2. Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003). A superficial 
scar is one not associated with underlying soft tissue 
damage. Id. at Note 1. Under Diagnostic Code 7805, a scar 
will be rated on limitation of function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

Analysis

The Board notes that the veteran is currently in receipt of a 
10 percent evaluation for a scar of the right ankle.  This is 
the maximum rating available under the applicable codes.  The 
Board notes that higher ratings are available for scars under 
Diagnostic Codes 7800 and 7801.  Diagnostic Code 7800, 
however, is applicable only to scars that disfigure the head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002 & 2005).  Diagnostic Code 7801 is applicable to scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002 & 2005).  Based on the clinical evidence of 
record, neither of these diagnostic codes is applicable in 
this case. Accordingly, an increased rating for a scar of the 
right ankle is not warranted at this time.


IV.  Increased Rating for Bilateral Hearing Loss

Factual Background

Service medical records indicate a moderate high frequency 
hearing loss bilaterally in September 1991, which was noted 
to be due to noise exposure.  A January 1995 rating decision 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable rating.

The Board remanded the claim in October 2003 with 
instructions to schedule the veteran for a VA examination to 
evaluate his bilateral hearing loss.

A May 2004 VA examination report noted puretone thresholds 
were as follows:

 

Average puretone thresholds were 43.75 in the left ear and 
36.25 in the right ear.  Speech recognition scores were 92 
percent bilaterally.

Criteria

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2005).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2005).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

Based on the May 2004 VA examination report, under Table VI 
contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to 
category I bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of a schedular rating 
for hearing impairment is to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable schedular rating for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 53.

V.  Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right ankle or hearing 
disorder alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to service connection for a left foot disorder, 
claimed as secondary to a service connected right foot 
disorder, is denied.

Entitlement to an increased rating for a right ankle scar, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


